DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darwin King Jr. on July 20, 2022.

The application has been amended as follows: 
1.    (Currently Amended) A measurement device for compensating for interferants in measurement of alkalinity in a reagent-less system, comprising: 
at least one chamber; 
one or more series of electrodes at least partially disposed within one of the at least one chamber; 
a processor; and 
a memory device that stores instructions executable by the processor to: 
introduce an aqueous sample into [[a]]the measurement device comprising the one or more series of electrodes, wherein the one or more series of electrodes comprises a working electrode; 
apply an electrical signal to the aqueous sample using the one or more series of electrodes, wherein the electrical signal is selected from the group consisting of: current and voltage; 
identify, during application of the electrical signal via the working electrode, that the electrical signal reaches an oxidation threshold of water and measuring,at the oxidation threshold, a first electrical response to the electrical signal measured by at least the working electrode, the first electrical response attributable to interferants in the aqueous sample; 
identify, during application of the electrical signal via the same working electrode, that the electrical signal reaches an endpoint of an electrochemical reaction at a predetermined pH and measuring, at the endpoint, a second electrical response to the electrical signal measured by at least the same working electrode; and 
measure an alkalinity of the aqueous sample based upon a difference between the first electrical response and the second electrical response.
11.    (Currently Amended) A product for compensating for interferants in measurement of alkalinity in a reagent-less system, comprising: 
a storage device having code stored therewith, the code being executable by [[the]]a processor and comprising: 
code that introduces an aqueous sample into a measurement device comprising one or more series of electrodes, wherein the one or more series of electrodes comprises a working electrode; 
code that applies an electrical signal to the aqueous sample using the one or more series of electrodes, wherein the electrical signal is selected from the group consisting of: current and voltage; 
code that identifies, during application of the electrical signal via the working electrode, that the electrical signal reaches an oxidation threshold of water and measuring,at the oxidation threshold, a first electrical response to the electrical signal measured by at least the working electrode, the first electrical response attributable to interferants in the aqueous sample; 
code that identifies, during application of the electrical signal via the same working electrode, that the electrical signal reaches an endpoint of an electrochemical reaction at a predetermined pH and measuring, at the endpoint, a second electrical response to the electrical signal measured by at least the same working electrode; and 
code that measures an alkalinity of the aqueous sample based upon a difference between the first electrical response and the second electrical response. 
REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, they are deemed novel and non-obvious over the prior art of record drawn to apparatuses as instantly claimed.  The limitation identify/identifies, during application of the electrical signal via the working electrode, that the electrical signal reaches an oxidation threshold of water and measuring, at the oxidation threshold, a first electrical response to the electrical signal measured by at least the working electrode, the first electrical response attributable to interferants in the aqueous sample; identify/identifies, during application of the electrical signal via the same working electrode, that the electrical signal reaches an endpoint of an electrochemical reaction at a predetermined pH and measuring, at the endpoint, a second electrical response to the electrical signal measured by at least the same working electrode in amended claims 1 and 10 is not obvious over the prior art.  In claims 1 and 10, the above limitation is directed to a computer-implemented functional claim limitation. MPEP 2114(IV).  Here, the computer-implemented functional claim limitation narrows the functionality of the device, with the support for the algorithm of performing the recited function (Specification, Fig. 2), and thus is given full weight under examination on patentability.  As described in the parent Application No. 15/955,124, the method for compensating for interferants in measurement of alkalinity in a reagent-less system, comprising: introducing an aqueous sample into a measurement device comprising one or more series of electrodes, wherein the one or more series of electrodes comprises a working electrode; applying an electrical signal to the aqueous sample using the one or more series of electrodes, wherein the electrical signal is selected from the group consisting of: current and voltage; identifying, during application of the electrical signal via the working electrode, that the electrical signal reaches an oxidation threshold of water and measuring, at the oxidation threshold, a first electrical response to the electrical signal measured by at least the working electrode, the first electrical response attributable to interferants in the aqueous sample; identifying, during application of the electrical signal via the same working electrode, that the electrical signal reaches an endpoint of an electrochemical reaction at a predetermined pH and measuring, at the endpoint, a second electrical response to the electrical signal measured by at least the same working electrode; and measuring an alkalinity of the aqueous sample based upon a difference between the first electrical response and the second electrical response.  Thus, the claimed measurement device having a memory device storing instructions (e.g., claim 1) and/or product having a storage device having code (e.g., claim 11) that are executable by a process to perform the allowed method are allowable. 
The pertinent art, Lawrence (U.S. Patent Pub. 2012/0132544) teaches a method applying a first potential sweep between a first working electrode and a counter electrode (Fig. 12C; [0155] lines 6-7: a primary working electrode 1260, a counter electrode 1270) measuring first current flow at the first working electrode, and applying a second potential sweep between a second working electrode and the counter electrode (Fig. 12C; [0155] lines 7-9: a counter electrode 1270, a secondary working electrode 1263) measuring a second current flow data (Fig. 14).  The subtraction of the second current flow data from the first current flow data results in a more accurate/understandable resolved current flow data voltammogram ([0190] lines 9-13) measuring the analyte in the fluid ([0191] line 3).  However, it does not teach identifying the electrical signal reaches an oxidation threshold of water and an endpoint of an electrochemical reaction at a predetermined pH for measuring electrical responses by the same working electrode.
The pertinent art, Cheng (L. Cheng, et al., Automatic online buffer capacity (alkalinity) measurement of wastewater using an electrochemical cell, Environmental Technology, 37(19), 2016, page 1-15), teaches measuring buffer capacity (alkalinity) using electrochemical cell based on in situ titration due to anodic proton generation or hydroxide consumption (page 8, [Section 4.3] para. 2, lines 1-2).  The measured total alkalinity can be distinguished from the relative buffering contribution of both bicarbonate and VFAs, i.e., titration to pH 5.75 as partial alkalinity (PA) and then from pH 5.75 to 4.3 as intermediate alkalinity (IA) (page 7; [Section 4.2] para. 2, lines 10-13).  However, it does not teach identifying the electrical signal reaches an oxidation threshold of water and an endpoint of an electrochemical reaction at a predetermined pH.  Further, it would not have been obvious to one of ordinary skill in the art to have modified Lawrence by Cheng.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795